DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
Applicants amendment filed September 22, 2022 has been received and entered.  Claims 1-15 have been cancelled.  Accordingly, claims 16-35 are pending in the instant application, of which claims 26-30 have been withdrawn from further consideration as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
1.	The rejection of claims 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of eliciting an immune response, does not reasonably provide enablement for preventing demyelinating disorders is withdrawn in view of Applicants amendment. 

Claim Rejections - 35 USC § 102
2.	The rejection of claim(s) 16-25 and 31-35 under 35 U.S.C. 102(a)(1) as being anticipated by Tzianabos et al is withdrawn in view of Applicants amendment.  

The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 16-21, 23-25 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper et al in light of Akira.
	The claims are drawn to a method for treating a demyelinating disorder of the central nervous system in an individual in need thereof comprising the administration to the said individual of a compound capable suitable for generating an immune reaction directed against α1-3-galactose.
	Kasper et al (US Publication 2011/0086011) disclose of treating patients with multiple sclerosis via administration of bacterial compositions including B. fragilis.  (See claims 1, 9 and 13).
	Akira (Phil. Trans. R. Soc. B.  Vol. 366, pp 2748-2755, 2011) set forth that “Bacterial DNA has long been known to act as a strong immune adjuvant.”  (See page 2751). 
	Applicants specification (page 5) sets forth that the invention relates to the use of a compound suitable for generating an immune reaction directed against α1-3-galactose.  Applicants specification (page 6) sets forth that the compound can be a carrier presenting the epitope.  Applicants specification further sets forth that the carrier can be a cell, bacterium, or more specifically, Bacteroides fragilis.  (See pages 6-7).
	A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition (compound suitable for generating an immune reaction against α1-3-galactose; B. fragilis, in the presence of an adjuvant) the properties applicant discloses and/or claims (treats a demyelinating disorder) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, Kasper et al disclose of each and every limitation of the instantly filed claims.


4.	Claim(s) 16-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brevig et al.
	The claims are drawn to a method for treating a demyelinating disorder of the central nervous system in an individual in need thereof comprising the administration to the said individual of a compound capable suitable for generating an immune reaction directed against α1-3-galactose, wherein the compound is an antibody.
	Brevig et al (WO 2001/13947; IDS Ref 3) disclose of treating patients with multiple sclerosis with antibodies which bind α1-3-galactose.  (See claim 14).
	Accordingly, Brevig et al disclose of each and every limitation of the instantly filed claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. The examiner can normally be reached Mon-Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 8, 2022